DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-18 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 3, 10, and 12 are rejected under U.S.C. 103 as being obvious in view of Kawahira et al. (US 2013/0342212 – hereinafter “Kawahira”) and Kawakami et al. (US 2002/0109506 – hereinafter “Kawakami’).

Per claim 1, Kawahira teaches a secondary battery diagnostic device comprising: 
an interruption means (Fig. 1; breaking means 4; ¶26) configured to interrupt a charging current or a discharging current of a secondary battery connected to a charging circuit or a discharging circuit (A charge/discharge circuit 2 is configured to break a charge current or discharge current of a battery 10 (Fig. 1; ¶26)); 
a measuring means (Fig. 1; voltage measurement part 6; ¶26) configured to measure over time a variation characteristic of a terminal voltage of the secondary battery after the charging current or the discharging current is interrupted by the interruption means (A voltage measurement part 6 is configured to measure the terminal voltage of the battery 10 after the charge current or discharge current is broken (¶26)); and 
a diagnostic means (Fig. 1; diagnostic means 8; ¶27) configured to determine degradation of the secondary battery by comparing a change rate or a change amount in voltage between a charging/discharging characteristic specified from a measured value of the terminal voltage of the secondary battery measured by the measuring means and a reference characteristic of the secondary battery based on an initial value (A voltage change of the battery after breaking the charge current or discharge current is detected and compared to a corresponding voltage change of a healthy battery.  A diagnostic means 8 judges whether the battery is deteriorated or not based on the detected voltage change (Figs. 8-11; ¶27, 38-40, 45-46, 51-52, and 57-59)).

	However, Kawahira is silent on the diagnostic means configured to diagnose a cause of degradation of the secondary battery.  In contrast, Kawakami teaches method for detecting an internal state of a battery wherein a change in the OCV of the battery with respect time is used to identify a cause of degradation of the battery (Fig. 20; ¶75, 122, and 283).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kawahira such that a cause of degradation of the secondary battery is diagnosed.
One of ordinary skill would make such a modification because a change in OCV over time can be used to identify a cause of degradation of the battery (Kawakami; ¶283).

Per claim 3, Kawahira in view of Kawakami teaches the secondary battery diagnostic device according to claim 1, wherein the diagnostic means is configured to compare a change rate in voltage between the charging/discharging characteristic specified from the measured value of the terminal voltage of the secondary battery and the reference characteristic of the secondary battery based on the initial value, and in a case in which the diagnostic means determines that the change rate in voltage immediately after the current interruption is lower than the change rate in voltage indicated by the reference characteristic, the diagnostic means is configured to diagnose that the cause of the degradation of the secondary battery under diagnosis is due to electrode degradation of the secondary battery (Kawahira states that degradation of the battery can be judged when the detected voltage change rate is lower than a voltage change rate of a corresponding healthy battery (Fig. 8; ¶38-40).  It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kawahira in view of Kawakami such that electrode degradation is determined as the cause of battery degradation based on the comparison between the detected voltage change rate and the reference voltage change rate.  One of ordinary skill would make such a modification because a battery abnormality, such as a short-circuit condition, can cause a change in the battery’s OCV with respect to time (Kawakami; ¶122)).

Per claim 10, Kawahira in view of Kawakami teaches the secondary battery diagnostic device according to claim 1, wherein the secondary battery is a lithium-ion battery (Kawahira; ¶28).

Per claim 12, Kawahira in view of Kawakami, in further view of Park teaches the secondary battery diagnostic device according to claim 3, wherein the secondary battery is a lithium-ion battery (Kawahira; ¶28).


6.	Claims 2 and 11 are rejected under U.S.C. 103 as being obvious in view of Kawahira and Kawakami, in further view of Nose (US 2019/0027784).

Per claim 2, Kawahira in view of Kawakami does not explicitly teach the secondary battery diagnostic device according to claim 1, wherein the secondary battery is an all-solid-state battery containing a solid electrolyte transporting a lithium ion.
In contrast, Nose teaches a battery system comprising an all-solid-state battery containing a solid electrolyte transporting a lithium ion (Abstract; ¶15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kawahira in view of Kawakami such that the battery is an all-solid-state battery containing a solid electrolyte transporting a lithium ion.  One of ordinary skill would make such a modification for the purpose of providing a rechargeable battery (Nose; ¶60).

Per claim 11, Kawahira in view of Kawakami in further view of Nose teaches the secondary battery diagnostic device according to claim 2, wherein the secondary battery is a lithium-ion battery (Kawahira; ¶28).


7.	Claims 6, 8, 15, and 17 are rejected under U.S.C. 103 as being obvious in view of Kawahira and Kawakami, in further view of Park et al. (US 2020/0153256 – hereinafter “Park”).

Per claim 6, Kawahira in view of Kawakami does not explicitly teach the secondary battery diagnostic device according to claim 1, wherein in a case in which the diagnostic means diagnoses that the cause of the degradation of the secondary battery under diagnosis is due to electrode degradation of the secondary battery, the charging circuit does not execute quick charging to the secondary battery.
In contrast, Park teaches a charging control method for an electronic device and states that fast charging is not performed when an abnormal state is detected (¶92).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kawahira in view of Kawakami such that quick charging is not performed when electrode degradation of the battery is detected.  One of ordinary skill would make such a modification for the purpose of providing a countermeasure when an abnormal state is detected (Park; ¶92).

Per claim 8, Kawahira in view of Kawakami does not explicitly teach the secondary battery diagnostic device according to claim 3, wherein in a case in which the diagnostic means diagnoses that the cause of the degradation of the secondary battery under diagnosis is due to electrode degradation of the secondary battery, the charging circuit does not execute quick charging to the secondary battery.
In contrast, Park teaches a charging control method for an electronic device and states that fast charging is not performed when an abnormal state is detected (¶92).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kawahira in view of Kawakami such that quick charging is not performed when electrode degradation of the battery is detected.  One of ordinary skill would make such a modification for the purpose of providing a countermeasure when an abnormal state is detected (Park; ¶92).


Per claim 15, Kawahira in view of Kawakami, in further view of Park teaches the secondary battery diagnostic device according to claim 6, wherein the secondary battery is a lithium-ion battery (Kawahira; ¶28).

Per claim 17, Kawahira in view of Kawakami, in further view of Park teaches the secondary battery diagnostic device according to claim 8, wherein the secondary battery is a lithium-ion battery (Kawahira; ¶28).


8.	Claims 7 and 16 are rejected under U.S.C. 103 as being obvious in view of Kawahira and Kawakami, in view of Nose, in further view of Park.

Per claim 7, Kawahira in view of Kawakami in further view of Nose does not explicitly teach the secondary battery diagnostic device according to claim 2, wherein in a case in which the diagnostic means diagnoses that the cause of the degradation of the secondary battery under diagnosis is due to electrode degradation of the secondary battery, the charging circuit does not execute quick charging to the secondary battery.
In contrast, Park teaches a charging control method for an electronic device and states that fast charging is not performed when an abnormal state is detected (¶92).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kawahira in view of Kawakami in further view of Nose such that quick charging is not performed when electrode degradation of the battery is detected.  One of ordinary skill would make such a modification for the purpose of providing a countermeasure when an abnormal state is detected (Park; ¶92).

Per claim 16, Kawahira in view of Kawakami, in view of Nose, in further view of Park teaches the secondary battery diagnostic device according to claim 7, wherein the secondary battery is a lithium-ion battery (Kawahira; ¶28).


Claim Objections
9.	Claims 4-5, 9, 13-14, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 4, the prior art of record is silent on the secondary battery diagnostic device according to claim 1, wherein the diagnostic means is configured to compare the charging/discharging characteristic specified from the measured value of the terminal voltage of the secondary battery, the reference characteristic of the secondary battery, and a change rate in voltage variation in a range of 0.1 to 600 sec immediately after the current interruption, and in a case in which the diagnostic means determines that a change rate in voltage immediately after the current interruption is lower than a change rate in voltage indicated by the reference characteristic, the diagnostic means is configured to diagnose that the cause of the degradation of the secondary battery under diagnosis is due to electrode degradation of the secondary battery.  Claims 9, 13, and 18 are consequently objected to due to their dependence on claim 4.
Per claim 5, the prior art of record is silent on the secondary battery diagnostic device according to claim 1, wherein the diagnostic means is configured to diagnose that the cause of the degradation of the secondary battery under diagnosis is due to electrolyte degradation in a case in which the diagnostic means determines that a change amount in a range of 0 to 0.1 sec is larger than a change amount indicated by the reference characteristic, in relation to voltage variation immediately after the current interruption of voltage, between the charging/discharging characteristic specified from the measured value of the terminal voltage of the secondary battery, and the reference characteristic of the secondary battery based on an initial value.  Claim 14 is consequently objected to due to its dependence on claim 5.


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852